Russell, C. J.
It is the opinion of the majority of the court that there is no substantial merit in any of the special assignments of error, that the evidence was sufficient to support the verdict returned, and that therefore the trial judge did not err in overruling the motion for a new trial. For myself, I think some rulings of the court of which complaint is made excluded testimony which the jury should have been allowed to consider in passing upon the credibility of the witnesses for the prosecution, and thus deprived the accused of a substantial right and entitled him to another trial. Judgment affirmed..

Russell,- G. J., dissents.